*615ORDER
FREEDMAN, Chief Judge.
Plaintiff has filed a motion for a preliminary injunction requesting relief that is substantially the same as that requested in the motion for a preliminary injunction ruled on in Valley Citizens For A Safe Environment v. Aldridge, 695 F.Supp. 605 (D.Mass.1988). In the present action, Civil Action No. 88-0133-F, plaintiff requests this Court to enjoin defendants during the pendency of this action, “from keeping at Westover Air Force Base more that [sic] C-5A airplanes which include; [sic] one plane flying sorties twice a week of two to three hour duration per sortie, two planes for maintenance training and one place for parts.” Having rendered a decision in the previous matter, Civil Action No. 87-0130-F, upholding the adequacy of the FEIS, the Court sees no basis for setting greater limits on C-5A location or operation than those set forth in the Air Force’s decision.
Accordingly, plaintiff’s motion for a preliminary injunction in this present action is DENIED.
It is So Ordered.